DETAILED ACTION                                                                                                                                                                                                    Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
The claim amendment dated January 18, 2022 has been entered.  Claims 1, 12, 13, and 15 were amended.  Claims 2-11 and 14 are cancelled claims.   Claims 1, 12, 13 and 15-22 are pending.
Previous rejections over cancelled claims 2-11 and 14 are withdrawn due to their cancellation.
The rejection of claims 1 and 11-21 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274) in view of Kawamura et al. (US 2013/0313538) is withdrawn due to the amendment dated January 18, 2022.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274) in view of Kawamura et al. (US 2013/0313538), and in further view of Lee (US 2014/0042394 A1) is withdrawn due to the amendment dated January 18, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Hwang et al. (US 2015/0349265 A1).
Hatakeyama et al. teaches polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The polycyclic aromatic compound general formula (1) is the following (see par. 13-23), which corresponds to instant formula “1” compounds:

    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
Specific derivatives of the formula (1) include at least the following:

    PNG
    media_image2.png
    183
    219
    media_image2.png
    Greyscale
(compound 1-21 pg. 5, which is the same as instant 1-1);

    PNG
    media_image3.png
    221
    246
    media_image3.png
    Greyscale
(compound 1-1048 pg. 6, which is the same as instant 1-8);

    PNG
    media_image4.png
    300
    270
    media_image4.png
    Greyscale
(compound 1-1069 pg. 6, which is the same as instant 1-15);

    PNG
    media_image5.png
    176
    236
    media_image5.png
    Greyscale
(compound 1-1187 pg. 8, which is the same as instant 1-23).
The formula (1) material may be used as dopant material in a light emitting layer (see par. 119).  Host material may be present in an amount of 50-99.999% by weight (see par. 118, p. 116).  Host material is taught to include materials such as anthracene derivatives (see par. 120), although Hatakeyama et al. appears silent with respect to teaching specific anthracene derivatives of instant formula (2).  In analogous art, Hwang et al. teaches anthracene derivatives as part of a light emitting layer of an organic electroluminescent device as host material (see par. 214-215).  

    PNG
    media_image6.png
    133
    280
    media_image6.png
    Greyscale
 (see Hwang et al., compound “H29”, par, 260, page 56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivatives as taught by Hwang et al. such as the above shown compound H29 as an anthracene derivative host material for a device according to Hatakeyama et al., because one would expect the compound(s) as taught by Hwang et al. to be similarly functional as host material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene host derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Hwang with a predictable result and a reasonable expectation of success.
	Regarding claims 12 and 15, Hatakeyama et al. teaches the amount of host material in a light emitting layer may be an amount of 50-99.999% by weight (see par. 118, p. 116).  
Regarding claim 13, the Hatakeyama et al. compounds discussed above are the same as compounds within the instant Formula 1 definition and accordingly, are considered to have same properties (i.e., capability of thermally activated delayed fluorescence).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 16, Hatakeyama et al. teaches a light emitting layer may be 20 nm thick (= 200 angstroms) (see Hatakeyama et al. par. 602).
Regarding claims 17-18, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 262).
Regarding claim 19, Hatakeyama et al. teaches a hole transport layer may comprise an amine compound (see Hatakeyama par. 114).  Regarding claim 20, a dopant may be further included (see par. 115). Applicant discloses material “TCNQ” or F4TCNQ are preferred p-dopants and Hatakeyama et al. discloses these dopant compounds (see par.115).
Regarding claim 21, Hatakeyama et al. teaches electron transporting material including nitrogen-containing rings such as pyridine (see par. 206-207).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Hwang et al. (US 2015/0349265 A1), and in further view of Lee (US 2014/0042394 A1).
Hatakeyama et al. and Hwang et al. are relied upon as set forth above for the rejection of claim 1.
Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a .

Claims 1, 12, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2020/0266350 A1).
Regarding instant claims 1 and 11, Hatakeyama et al. teaches polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The polycyclic aromatic compound general formula (1) is the following (see par. 15), which corresponds to instant formula (1) compounds:

    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
Specific derivatives of the formula (1) include at least the following:

    PNG
    media_image7.png
    188
    217
    media_image7.png
    Greyscale
Compound 1-21 (see pg. 20, same as instant compound 1-1 of cl. 1);

    PNG
    media_image8.png
    246
    252
    media_image8.png
    Greyscale
Compound 1-1048 (see pg. 31, same as instant 1-8 of cl. 1);
The formula (1) material may be used as dopant material in a light emitting layer (see par. 266).  Host material may be present in an amount of 50-99.999% by weight (see par. 268).  Host material of the emitting layer (see par. 266) is taught to include anthracene derivatives of formula (3) :

    PNG
    media_image9.png
    220
    279
    media_image9.png
    Greyscale

where X groups of the formula (3) may include:
 
    PNG
    media_image10.png
    429
    337
    media_image10.png
    Greyscale

(see par. 19-25) where Y may be selected as O.  Anthracene derivatives of the disclosed formula (3) as defined encompass compounds the same as compounds within the claimed instant compounds “2-#” of instant claim 1.
 	While Hatakeyama et al. does not appear to teach an example device embodiment with compounds selected for formulas (1) and (3) the same as compounds set forth in instant claim 1 in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivative of formula (3) as defined by Hatakeyama and a dopant material as a formula (1) as defined by Hatakeyama for use in combination in a light emitting device, because one would expect the compound(s) as taught by Hatakeyama to be useful in a device for the purpose taught within Hatakeyama.  One would expect to achieve an operational device comprising the known, functional materials of formulas (1) and (3) according to Hatakeyama with a predictable result and a reasonable expectation of success.

Regarding claim 13, the Hatakeyama et al. compounds 1-21 and 1-1048 discussed above are the same as compounds within the instant claim 1 and accordingly, are considered to have same properties (i.e., capability of thermally activated delayed fluorescence).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
Regarding claim 16, Hatakeyama et al. teaches a light emitting layer may be 20 nm thick (= 200 angstroms) (see Hatakeyama et al. par. 536).
Regarding claims 17-18, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 253, 446).
Regarding claim 19, Hatakeyama et al. teaches a hole transport layer may comprise an amine compound (see Hatakeyama par. 263 and par. 527, compounds HT-1 and HT-2).  Regarding claim 20, applicant discloses material “TCNQ” or F4TCNQ are preferred p-dopants and Hatakeyama et al. discloses these dopant compounds (see par. 264).
Regarding claim 21, Hatakeyama et al. teaches electron transporting material including nitrogen-containing rings such as pyridine (see par. 276, 290-297).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2020/0266350 A1) in view of Lee (US 2014/0042394 A1).

Hatakeyama et al. discloses a light emitting device, but does not specifically discuss connecting the device to a thin film transistor.  In analogous art, Lee discloses display devices which include a thin film transistor including a source electrode, active layer, and drain electrode connected to a light emitting device (see abstract, par. 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a display including a device according to Hatakeyama and to have further included a source electrode, active layer, and a drain electrode, because these elements of a functional display were known in the art at the time of filing of the invention as taught by Lee for providing for operation of a device as a display.  One would expect to achieve an operational device display using prior art elements according to their established functions with a predictable result and a reasonable expectation of success.

 Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues the “previously provided evidence of unexpected results is commensurate in scope with the presently claimed embodiments”.  The office respectfully disagrees that the data presented in the specification is sufficiently commensurate in scope with both the claimed subject matter and also what is fairly taught and suggested by the prior art. The office submits the instant host and dopant compounds now recited are still within the teachings of Hatakeyama et al. (US 2015/0236274) and now cited Hwang et al. (US 2015/0349265) as Hatakeyama teaches at least compounds that are identical to instant 1-1, 1-8, 1-15, and 1-23, Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  There are only two comparative examples at page 84 of the specification as filed.  Only compound 1-1 was tested with comparative Compound A, but the prior art teachings are not limited to only anthracene derivatives of Compound A.  Further, it is unclear if the other “inventive” dopant compounds claimed would have similar results to tested compound 1-1 when used with anthracene derivatives outside the scope of the anthracene derivatives specifically claimed.  Also, the prior art is not limited to only teaching a compound C as a dopant.  The comparative data is not considered adequate to clearly establish applicant’s combinations of compounds as claimed are clearly unexpected.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)
Applicant argues “the previously provided evidence of unexpected results is commensurate in scope with the presently claimed embodiments”, but does .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Hatakeyama et al., Advanced Materials, Vol. 28, Issue 14, (2016), pages 2777-2781 teaches boron derivatives as fluorescent material for an organic light emitting device.  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786